DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a utv with independent rear suspension having an attachment device including the following limitations:
vehicle with a pair of rear suspension posts …..  attachment device having a saddle formed therein straddling said trailer hitch receiver tube and a pair of adapter brackets mounted thereto on respective side of said saddle and being connected to said suspension posts.

	The closet prior art of record to meeting the invention of claim 1 are the Centerbar, Reynolds and Belzille prior art.  Neither Centerbar, Reynolds nor Belzille disclose a hitch saddle with brackets on each side of the saddle wherein the brackets are connected to a respective one of the pair of the suspension posts.  None of these three prior art publications nor any of the other prior art of record disclose, teach or suggest these limitations included in claim 1.
	Claim 15 has now been amended to include the limitations from original claim 19, claim 19 deemed allowable in the prior Office Action but was objected to for being dependent on rejected claim 15.  The following limitations in amended claim 15  are not disclosed nor taught in the prior art of record: 
and a pair of spaced-apart bolt holes therein; said bolts holes in said adapter bracket defining a trapezoidal attachment formation, wherein said saddle is comprised inside said trapezoidal attachment formation and wherein each of said pair of spaced-apart bolt holes comprising a slot and a bolt hole spaced from said slot in said respective attachment surfaces and said slots being at a same elevation as said saddle.

The closet prior art of record to meeting the claimed limitations  claim 15 are the Centerbar, Reynolds and Belzille prior art.   In Centerbar and Belzille the attachments are just connected to the hitch.  In Reynolds the attachment is connected to the vehicle by a saddle 50  mounted on the hitch and brackets 26 bolted to the  frame not suspension posts.  Also, the bolt holes form a rectangular formation.  None of these three prior art publication nor any of the other prior art of record disclose, teach or suggest these limitations in claim 15.
In summary neither Centerbar, Reynolds and Belzille nor any of the other prior art of record disclose and anticipate either of claims 1 and 15 under 35 USC 102 nor teach and render obvious either of claims 1 and 15 under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612